Citation Nr: 1232455	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  05-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for temporomandibular joint (TMJ) dysfunction, prior to May 25, 2006.

5.  Entitlement to an initial evaluation in excess of 30 percent for TMJ dysfunction, from May 25, 2006.

6.  Entitlement to an initial evaluation in excess of 10 percent for headaches, secondary to TMJ dysfunction.

7.  Entitlement to a compensable initial evaluation for bilateral pes planovalgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from September 1997 to March 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that, in pertinent part, denied service connection for bilateral wrist disability and a right ankle disability.  It also granted service connection for TMJ dysfunction and assigned a 10 percent initial evaluation, effective March 9, 2004.  The RO granted service connection for headaches, secondary to TMJ dysfunction, and assigned a 10 percent initial evaluation, effective March 9, 2004.  The appellant was also granted service connection for bilateral pes planovalgus and assigned a noncompensable initial evaluation, effective March 9, 2004.

Subsequently, in an August 2006 decision, the RO assigned a 20 percent staged initial evaluation for TMJ dysfunction, effective May 25, 2006.  Thereafter, in an October 2006 decision, the RO found that there was clear and unmistakable error in the evaluation of TMJ dysfunction and assigned a 30 percent staged initial evaluation, effective May 25, 2006.

The issues were previously before the Board in December 2007 and October 2010, at which time they were remanded for further development.  The Board finds that there has been substantial compliance with the mandates of the remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In the December 2007 remand, the Board noted that the appellant had requested a Board hearing on her VA Form 9.  She was notified of a hearing scheduled for October 2006 in a September 2006 letter.  However, in a letter received at the RO in October 2006, the appellant asked that her hearing be rescheduled for another date.  There was no evidence that the RO had attempted to reschedule the appellant's hearing.  Thus, the Board directed that the RO contact the appellant and advise her that, per her October 2006 request, she could present testimony at a personal hearing at the local RO before a Veterans Law Judge.  In the November 2010 remand, the Board noted that the appellant was never properly notified of her right to a hearing and remanded the claims.  In May 2012, the Board sent the appellant a letter asking the appellant to clarify whether she still wanted to appear at a hearing before the Board.  An August 2012 letter from the appellant's representative reflects that the appellant verbally advised her representative that she did not desire to have a hearing before the Board.  Thus, the appellant's hearing request is deemed to be withdrawn.  

In a May 2008 statement, the appellant noted that she has had problems with her knees since 1999.  She also noted that she has had pain in her neck and back since service and stated that she was not sure if she had ever claimed her neck and back pain.  The appellant has previously filed claims for service connection for bilateral knee and cervical spine disabilities.  Construing the appellant's statements liberally, the Boards finds that the appellant has filed claims to reopen her claims for entitlement to service connection for right and left knee disabilities and a cervical spine disability.  She has also filed a claim for entitlement to service connection for a back disability.  

The issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for right and left knee disabilities and a cervical spine disability, and entitlement to service connection for a back disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a left wrist disability and entitlement to service connection for a right wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the appellant has a current diagnosis of a right ankle disability for VA compensation purposes.

2.  Prior to May 25, 2006, the appellant's TMJ dysfunction was manifested by temporomandibular articulation in the inter-incisal range of no less than 42 mm, right lateral movement of no less than 11 mm with pain, left lateral movement of no less than 5 mm with pain, and no additional functional loss.

3.  From May 25, 2006, the appellant's TMJ dysfunction was manifested by temporomandibular articulation in the inter-incisal range of no less than 20 mm, limited lateral excursion, and pain.

4.  Throughout the period on appeal, the appellant's headaches, secondary to TMJ dysfunction, were manifested by frequent headaches with no prostrating attacks.

5.  Prior to November 24, 2009, the appellant's bilateral pes planovalgus was manifested by mild symptoms and no evidence of pain on manipulation.

6.  From November 24, 2009, the appellant's bilateral pes planovalgus was manifested by weight-bearing line over the great toe and pain on use of the feet bilaterally.  


CONCLUSIONS OF LAW

 1.  A right ankle disability was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  Prior to May 25, 2006, the criteria for an initial evaluation in excess of 10 percent for TMJ dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2011).    

3.  From May 25, 2006, the criteria for a staged, initial evaluation in excess of 30 percent for TMJ dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2011).      

4.  Throughout the period on appeal, the criteria for an initial evaluation in excess of 10 percent for headaches, secondary to TMJ dysfunction, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.124a, 4.150, Diagnostic Code 9905-8100 (2011).      

5.  Prior to November 24, 2009, the criteria for an initial compensable evaluation for bilateral pes planovalgus were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5276.  

6.  From November 24, 2009, the criteria for an initial evaluation of 10 percent, but no higher, for bilateral pes planovalgus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5276.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

In regard to the appellant's claim for entitlement to service connection for a right ankle disability, a VCAA notice letter was issued in February 2006.  A VCAA notice letter addressing the assignment of an effective date and a disability rating was issued in January 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

In Pelegrini, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction (AOJ) decision.  See Pelegrini, 18 Vet. App. at 121.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  

Although the VCAA notice letters were not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to her, since the claim was readjudicated thereafter, and additional supplemental statements of the case (SSOC) were provided to the appellant.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In regard to the appellant's claims for higher initial evaluations, she is appealing the initial rating assignment as to her TMJ dysfunction, headaches, and bilateral pes planovalgus.  In this regard, because the March 2004 rating decision granted the appellant's claims of entitlement to service connection, such claims are now substantiated.  Her filing of a notice of disagreement as to the initial rating assigned in the March 2004 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes (DC) for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under the diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular ratings, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a VA fee-basis medical examination in February 2004.  The examiner found that the appellant did not have a right ankle disability.  The examination was thorough and included X-rays.  Thus, the Board finds the VA examination is adequate.  A VA opinion is not necessary as the appellant did not have a current right ankle disability.
 
In regard to the appellant's increased initial evaluation claims.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the appellant with appropriate VA examinations in February 2004, November 2009 and November 2010.  The examinations are adequate because they are based on thorough examinations, a description of the appellant's pertinent medical history, and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The appellant has not reported receiving any recent treatment specifically for these conditions, and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since she was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.  The November 2010 and November 2011 VA examinations were completed in compliance with the December 2007 and October 2010 Board remands.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  General Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Analysis

The appellant contends that she is entitled to service connection for a right ankle disability.  In a February 2004 VA fee-basis examination, the appellant reported having had ankle pain since 1993.  She reported that the condition was not due to injury, and that it occurred during running.

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  In this case, other than the appellant's assertions, the record does not support a finding of a right ankle disability at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  Without a current showing of a right ankle disability, service connection is not warranted in this matter.

The appellant was seen for a VA fee-basis examination in February 2004.  The VA examiner noted that appellant's complaints of pain, weakness and stiffness in her ankles.  On physical examination, the appellant's ankle joint's appearance was within normal limits on the right side.  Examination of the ankles did not reveal any deformity.  The right ankle X-ray findings were within normal limits.  The examiner found that there was no pathology to render a diagnosis for the right ankle.  

The appellant's VA treatment records reflect that she reported right ankle pain.  See June 2007 and April 2008 VA treatment records.  However, the VA treatment records do not reflect that she was diagnosed with a right ankle disability.  An April 2008 private treatment record reflects that the appellant had arthritis in the ankles and knees.  However, it appears the note was reflecting the appellant's self-reported history.  The record does not reflect that the private physician diagnosed the appellant with arthritis in the right ankle.  In a May 2008 statement, the appellant stated that she always thought her right ankle was worse, but her left ankle was diagnosed with arthritis.  She stated that the ankles were weak and caused her pain.  The appellant's statements indicate that she had not been diagnosed with arthritis in the right ankle.

Although the appellant is competent to testify as to her in-service experiences and symptoms, such as ankle pain, where the determinative issue involves a question of medicine or science, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The appellant is competent to comment on her symptoms, but an ankle disability is not the type of disability subject to lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Arthritis requires a diagnosis by X-ray.  The appellant is competent to report joint pain but pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999)

The appellant has not been shown to possess the requisite skills necessary to be capable of making medical conclusions.  Thus, the appellant's assertion that she has a right ankle disability is less probative than the February 2004 VA fee-basis examination.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
   
As a preponderance of the evidence is against a finding that the appellant has a right ankle disability at any time during the appeal period, the Board concludes that the evidence is against a finding that the appellant has a right ankle disability that is related to service.  As the preponderance of the evidence is against the claim for service connection for a right ankle disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Increased Initial Evaluations

General Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).



TMJ Dysfunction

Rating Criteria

The appellant's TMJ dysfunction is rated under 38 C.F.R. § 4.150, Diagnostic Code 9905.  Under Diagnostic Code 9905, temporomandibular articulation with limited motion of the range of lateral excursion of 0 to 4 mm warrants a 10 percent evaluation.  Limited motion of the inter-incisal range of 31 to 40 mm warrants a 10 percent evaluation, 21 to 30 mm warrants a 20 percent evaluation, 11 to 20 mm warrants a 30 percent evaluation, and 0 to 10 mm warrants a 40 percent evaluation.  The Diagnostic Code notes that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905.

Prior to May 25, 2006

A February 2004 VA fee-basis dental examination reflects that the appellant had a tightness on the left side that would not allow her to open her jaw fully.  On dental examination, inter-incisal range of motion was 42 mm, right lateral movement was 11 mm with bilateral pain but not as severe as the left side.  Left lateral movement was 5 mm with left masseter muscle pain.  Oral evaluation revealed the left temporalis and left pterygoid muscles were tender.  The appellant exhibited a right side shift upon closing, anterior contact.  There was asymmetry of the mandibular condyle, the left side condyle was dimunitive as compared to the right.  The diagnosis was TMJ dysfunction aggravated by stress and mandibular asymmetry.  There are no additional dental records showing TMJ dysfunction prior to May 25, 2006.

The evidence prior to May 25, 2006, does not reflect that the appellant is entitled to an initial rating in excess of 10 percent for TMJ prior to May 25, 2006.  At the February 2004 VA fee-basis dental examination, the appellant had an inter-incisal range of motion of 42 mm, right lateral movement of 11 mm with pain and left lateral movement of 5 mm with masseter muscle pain.  The range of motion did not warrant a rating in excess of 10 percent under Diagnostic Code 9905.  

The Board has considered the appellant's statements regarding her symptoms of TMJ, including pain.  The Board finds the appellant competent to report pain and finds her statements to be credible.  In Deluca v. Brown, 8 Vet. App. 202 (1995), the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2011).  The appellant had pain in the muscle of her jaw due to her TMJ at the February 2004 VA examination.  This pain has already been contemplated in the 10 percent evaluation.  The appellant did not meet the schedular criteria for a 10 percent evaluation, and was granted a 10 percent evaluation due to pain.   

The Board has considered whether the appellant is entitled to a higher initial evaluation under another Diagnostic Code.  However, there is no indication that her TMJ caused nonunion or malunion of the mandible, which is rated under Diagnostic Codes 9903 and 9904.  There is also no evidence of loss of the mandible, ramus, condyloid process, hard palate, teeth, or maxilla, which could warrant higher ratings under Diagnostic Codes 9901, 9902, 9906, 9907, 9908, 9909, 9911, 9912, 9913, 9914, 9915 and 9916.  Thus, the appellant is not entitled to a higher evaluation under another Diagnostic Code, prior to May 25, 2006.

In sum, the Board finds that prior to May 25, 2006, the evidence does not support an initial evaluation in excess of 10 percent for service-connected TMJ dysfunction.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

From May 25, 2006

As noted above, an October 2006 rating decision granted an initial evaluation of 30 percent for TMJ dysfunction from May 25, 2006.  The appellant contends that she is entitled to an initial evaluation in excess of 30 percent for service-connected TMJ dysfunction, from May 25, 2006.

A May 25, 2006 VA dental note reflects that that appellant had a pain level of 0 on a scale of 0 to 10 with 0 being pain free.  On examination, temporomandibular joints were symptomatic and muscle of mastication on the left side was tender to palpation.  The jaw opened to 20 mm.  

A November 2006 VA dental note indicates that the appellant reported that she had TMJ dysfunction for the last ten years, and she had a limited opening.  She reported that her jaw is more tender when she wakes up in the morning.  On examination, the appellant had temporomandibular disorder.  The condyles were somewhat blunted and rubbing bone one bone.  They discussed possible OMS treatment, but the dentist did not recommend due to the minimal severity of her TMJ.  Another November 2006 VA dental note indicates the appellant had pain of 1 out of 10 with TMJ.  A September 2008 VA dental note indicated the appellant reported an oral pain level of 0 out of 10.  She had no complaints at that time.  Hard/soft tissue was within normal limits with no pathology.  

The appellant's TMJ dysfunction was evaluated at a VA examination in November 2010.  At the examination, the appellant reported that she had difficulty in chewing some foods.  She reported having severe pain up into the head and down into the neck daily.  There was no history of neoplasm, swelling, difficulty in talking or drainage.  The appellant reported having fatigue in both jaws.  She avoided chewing certain "difficult" foods.  She reported that chewing certain foods or normal size bites causes both of her jaws to tighten, "pop" and/or "lock" in place.  With her jaw locking, she is unable to open and/or closer her mouth.  Clenching her jaws also caused pain bilaterally in TMJ, head, and neck.  

On physical examination, there was loss of motion at the temporomandibular articulation.  Inter-incisal range of motion was 0 to 24 mm.  Range of right lateral excursion was 0 to 10 mm.  Range of left lateral excursion was 0 to 5 mm.  There was no loss of bone of the maxilla, malunion or nonunion of the maxilla, loss of bone of the mandible, nonunion of the mandible, malunion of the mandible, or loss of bone of the hard palate.  There was no speech difficulty.  The pterygoid and masseter muscles were tender with palpation following use/movement of TMJ.  

The November 2010 VA examiner noted that the appellant could open her mouth 24 mm before her jaw popped and became painful, and no more than 38 mm before it locked open and she could not closer her mouth.  The appellant could open her mouth laterally to the right 10 mm before it became painful, and 5 mm to the left before it became painful.  With use/movement of TMJ, both sides fatigued, tightened, "pop[ped]" and/or "lock[ed]" in place and interocclusal distance and  lateral excursions decreased to 24 mm, 8 mm (right) and 4 mm (left).  The VA examiner noted that TMJ dysfunction had no significant effects on the appellant's occupation.

The Board finds that the appellant is not entitled to an initial evaluation in excess of 30 percent, from May 25, 2006, for TMJ dysfunction.  The May 25, 2006, VA dental note indicated that the appellant could open her mouth to 20 mm.  The November 2010 VA examination reflects that the appellant could open her mouth to 24 mm.  As noted above, under Diagnostic Code 9905, temporomandibular articulation with limited motion of the inter-incisal range of 11 to 20 mm warrants a 30 percent evaluation, while limited motion of 0 to 10 mm warrants a 40 percent evaluation.  Although the appellant also had limited motion laterally, Diagnostic Code 9905 specifically notes that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  Therefore, to be entitled to an evaluation in excess of 30 percent under Diagnostic Code 9905, the evidence needed to show inter-incisal range of motion of 0 to 10 mm.  The evidence does not demonstrate inter-incisal range of motion of 0 to 10 mm, from May 25, 2006.  The appellant reported pain, but throughout most of the period from May 25, 2006, the appellant indicated that she had little or no pain.  Moreover, the November 2010 VA examiner indicated that the appellant could not open her mouth to more than 24 mm before her jaw popped and became painful.  The limitation of her ability to open her mouth was due to pain, and thus the pain is already contemplated in the 30 percent evaluation.  See Deluca v. Brown, 8 Vet. App. 202 (1995), 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2011).  The evidence does not reflect that the appellant was unable to open her mouth to 10 mm or less due to pain.  The Board has considered the appellant's statements regarding her TMJ dysfunction and pain.  The Board finds that the appellant's statements are competent and credible and finds them to be consistent with a 30 percent evaluation, from May 25, 2006.

The Board has considered whether the appellant is entitled to a higher initial evaluation under another Diagnostic Code.  However, is no evidence of loss of the mandible, ramus, hard palate, teeth, or maxilla, which could warrant higher ratings under Diagnostic Codes 9901, 9902, 9906, 9907, 9909, 9911, 9912, 9913, 9914, 9915 and 9916.  Thus, the appellant is not entitled to a higher evaluation under another Diagnostic Code, from May 25, 2006.

In sum, the Board finds that from May 25, 2006, the evidence does not support an initial evaluation in excess of 30 percent for service-connected TMJ dysfunction.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Other Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected TMJ dysfunction is inadequate.  A comparison between the level of severity and symptomatology of the appellant's TMJ dysfunction with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, TDIU consideration is not warranted.  The appellant has not contended, and the evidence does not indicate, that the appellant is unemployable as a result of her TMJ dysfunction.  
    
Headaches

Rating Criteria

The appellant's headaches secondary to TMJ dysfunction are evaluated under Diagnostic Code 9905-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  As discussed above, Diagnostic Code 9905 provides diagnostic criteria for limited motion of temporomandibular articulation.  

Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months warrant a 10 percent evaluation.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent evaluation.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100.   

VA regulations do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d Ed. 2008), "prostrate" is defined as "physically or emotionally exhausted."  "Incapacitated" is listed as a synonym.  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

VA regulations also do not define "economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

Analysis

The appellant contends that she is entitled to an initial evaluation in excess of 10 percent for headaches, secondary to TMJ dysfunction.  For the reasons that follow, the Board finds that a higher evaluation is not warranted.

The February 2004 VA fee-basis dental examination report indicates that the appellant stated that yawning caused extreme and constant headaches.  She reported that she wore a night guard but they were painful to wear.  She stated that the pain would radiate to her temple and then towards the neck and shoulder area.  A February 2004 addendum request reflects that the appellant's headaches occurred as frequently as she yawned.  She took Motrin for headaches caused by jaw pain.  She described her headaches as constant.  

A June 2007 VA treatment record reflects that the appellant reported having pain in the head.  She stated that her headaches started with her TMJ and had lately increased in intensity and duration.  The appellant stated that she had TMJ and headaches off and on.  She reported that taking ibuprofen at night helped her sleep.  

A March 2008 letter from the appellant's supervisor reflects that the appellant told him that she had headaches and migraines.  She told her supervisor that she had a headache constantly and had become accustomed to them but sometimes they were worse than others.  He stated that apparently it was recently, in the past six months or so, that her pains and headaches became increasingly worse.  The Board finds that the appellant's supervisor is competent to report his observations concerning the appellant's symptoms, and finds him credible in this regard.

The appellant's headaches were evaluated at a VA examination in November 2009.  The VA examination report indicates that the appellant reported that she treated her headaches with piroxicam.  She reported no incapacitation/missed work with headaches.  The appellant reported a constant daily aching 90 percent of the time and sharp 10 percent of the time.  She described the headache as bilaterally radiating up to the top of the head "like an old time bonnet" two times a week for at least 6 to 7 hours with no incapacitation.  The headaches were associated with nausea and noise sensitivity.  She denied emesis and photophobia.  She had relief after 2 hours after medication.  Her headaches were unchanged.  

She also reported a "migraine" headache like hitting the wall since about 2002, which she had one time per month.  She described it as mainly located in the top of the scalp with no radiation lasting until a nap.  She took Lortab medication for the headache with good relief and intermittent gastrointestinal upset.  The migraine headache was associated with nausea, photophobia and noise.  The appellant reported that her headaches were worse with stable intensity and increased frequency.  

The November 2009 VA examination report reflects that there were no episodes of incapacitation for the headaches and no missed work.  The VA examiner noted that there were no significant effects on the appellant's occupation.  The VA examination report reflects that there were mild effects on chores, shopping, and traveling, and severe effects on exercise, sports and recreation.  

The Board finds that the evidence of record is against a finding of entitlement to an initial evaluation in excess of 10 percent for headaches, secondary to TMJ dysfunction.  As noted above, a 30 percent rating is warranted under Diagnostic Code 8100 for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  Although a "prostrating attack" is not defined by VA regulations, as discussed above, prostrating is generally defined as physically or emotionally exhausted or incapacitated.  While the appellant reported frequent headaches, the November 2009 VA examination report reflects that there were no episodes of incapacitation for the headaches and no missed work.  The Board finds that the competent evidence of record does not show that the appellant experienced prostrating attacks.  The appellant indicated that she took medication for the headaches and that they did not prevent her from working.  Thus, while the Board finds the appellant's statements concerning her headaches to be competent and credible, there is no evidence that the headaches were productive of characteristic prostrating attacks occurring on an average of once a month to warrant a 30 percent rating.

The Board has considered whether any other Diagnostic Codes are applicable, but finds none.  The appellant's service-connected TMJ dysfunction is separately evaluated under Diagnostic Code 9905 and there are no other Diagnostic Codes directly relevant to the appellant's headache symptoms.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun, 22 Vet.App. at 115.  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher, 4 Vet. App. at 60 (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected headaches, secondary to TMJ dysfunction, is inadequate.  A comparison between the level of severity and symptomatology of the appellant's headaches with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, TDIU consideration is not warranted.  The appellant has not contended and the evidence does not indicate that the appellant is unemployable as a result of her headaches.

Therefore, the overall disability picture associated with the appellant's headaches, secondary to TMJ dysfunction, as shown by the probative evidence of record does not more closely approximate a 30 percent rating.  The appellant's headaches are appropriately rated as 10 percent disabling.

Bilateral Pes Planovalgus

Rating Criteria

The appellant's service-connected bilateral pes planovalgus is evaluated as noncompensable under Diagnostic Code 5276.  Under Diagnostic Code 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support warrants a noncompensable evaluation.  Moderate flatfoot with weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral, warrants a 10 percent evaluation.  Severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, unilateral warrants a 20 percent evaluation and bilateral warrants a 30 percent evaluation.  Pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances warrants a 30 percent evaluation for unilateral and a 50 percent evaluation for bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Analysis

The appellant contends that she is entitled to an initial compensable evaluation for bilateral pes planovalgus.  For the reasons that follow, the Board concludes that higher evaluation is not warranted.

The appellant's feet were evaluated at a VA fee-basis examination in February 2004.  On physical examination, pes planus was present.  Hallux valgus of the bilateral feet was also present.  The appellant is separately service-connected for hallux valgus in both feet.  She did not have any limitation with standing walking.  She required arch supports and foot supports.  The symptoms and pain were not relieved by the previously noted corrective shoe wear.  Left and right foot X-rays showed pes planovalgus.  Following February 2004 X-rays for the examination, the impression by the radiologist was mild bilateral pes planovalgus deformity of the feet. 

An August 2005 VA treatment record indicates that the appellant's gait was normal and she did not use ambulatory aids.  

An October 2005 VA psychiatric examination report reflects that the appellant reported that she has to wear orthotics because the joints in her ankles an feet collapse if she does not wear them.  She stated that if she did not wear them, her whole body would hurt.  

In an October 2007 VA podiatry consultation report, the appellant presented with complaints of painful feet bilaterally.  On physical examination, there were palpable pulses, no ischemic changes and the feet were warm to the touch.  Good muscle strength was noted in all four quadrants with decreased range of motion at the ankle.  The podiatrist noted the appellant had a high arch foot.  The assessment was metatarsalgia/patient had padding added.  The podiatrist noted that the appellant was happy with the current orthotics and they were working.  They needed new top covers.  The podiatrist also noted the appellant had left leg shortage and a heel lift needed to be added.  

In an October 2007 follow up VA podiatry consultation, the appellant stated that she would like the heel lift and padding.  New top covers were added to the appellant's orthotics, with a heel lift for the left foot.  

In the March 2008 letter, the appellant's supervisor noted that the appellant had ankle, feet and knee pains when she worked in the drive thru or they had an especially busy night where she had to do a lot of fast moving.  As a lay person, the appellant's supervisor is competent to report symptoms capable of lay observation, such as the appellant appearing to have pain in her feet.  The Board finds the supervisor credible in this regard.

The appellant's feet were evaluated at a VA examination in November 2009.  The appellant reported that she had experienced post-service care at VA with the last visit occurring one to two years ago.  She reported that she could walk at least one mile, stand forty-five minutes and carry fifty pounds for thirty feet.  The appellant took no medications for the foot complaints.  The appellant reported intermittent nonradiating aching pain in her right foot at rest and stabbing pain with jogging.  She reported stiffness, fatigability, and lack of endurance.  She denied weakness, swelling, heat, redness, instability, giving way, locking, loss of motion or deformity.  The appellant reported two periods of flare-up per month of right foot pain described as moderate, lasting five minutes, precipitated by walking barefoot and alleviated by massage.  During a flare-up there was no redness or warmth and no additional limitation.  The appellant reported no incapacitation episodes related to the right foot condition.  She reported that she had last missed one day of work related to foot pain in the past eighteen months.  The appellant reported that left foot pain was the same as the right foot pain in all resects.  She reported stiffness, fatigability, lack of endurance and deformity.  The appellant denied weakness, swelling, heat, redness, instability, giving way, or locking.  The appellant reported that pain was progressively worse with increased intensity and frequency of pain related to weight gain.

On physical examination of the left foot, there was no evidence of painful motion, swelling, tenderness, instability, weakness or abnormal weight bearing.  Achilles alignment was normal.  There was no forefoot or midfoot malalignment.  There was no pronation.  An arch was present on non-weight and weight bearing.  There was no pain on manipulation.  The left heel had valgus of 5 degrees which was correctible by manipulation.  Location of weight bearing line was over the great toe.  There was no muscle atrophy of the foot.  

On physical examination of the right foot, there was no evidence of painful motion, swelling, tenderness, instability, weakness or abnormal weight bearing.  Achilles alignment was normal.  There was no forefoot or midfoot malalignment.  There was no pronation.  An arch was present on non weight bearing and weight bearing.  There was no pain on manipulation.  There was right heel valgus of 5 degrees which was correctible by manipulation.  The appellant's gait was normal with normal heel to toe walking.

X-rays of the right and left feet both showed mild pes planus.  The X-ray of the left foot also showed mild degenerative changes at the first metatarsophalangeal joint with mild hallux valgus angulation.  The X-ray of the right foot also showed mild hallux valgus and mild first metatarsophalangeal joint osteoarthritis.  

The November 2009 VA examination report reflects that the appellant had mild right and left pes planus with no significant effects on occupation.  The VA examiner listed the effects of the appellant's foot deficits on her daily activities, and noted that the appellant had foot deficits in addition to pes planus and that the listed restrictions were related to all foot deficits.  The VA examiner noted that the appellant's foot conditions had a mild effect on shopping, traveling and driving, a severe effect on exercise, and prevented sports and recreation.  The VA examiner noted that the appellant was employed as a part-time supervisor at UPS.

Based on the evidence of record, the Board finds that prior to November 24, 2009, the appellant's pes planovalgus most closely resembled a mild disability picture and was consistent with a noncompensable evaluation under Diagnostic Code 5276.   The February 2004 VA examination report reflects that the appellant did not have any limitation of pain or walking.  The impression following an X-ray was mild bilateral pes planovalgus.  Although the VA examiner noted that symptoms of pain were not relieved by corrective shoe wear, the appellant did not have a weight-bearing line over or medial to the great toe, inward bowing the tendo Achilles, or pain on manipulation and use of the feet.  The August 2005 VA treatment record indicated the appellant's gait was normal.  The October 2007 VA podiatry consultation report indicated that the appellant was happy with the current orthotics and they were working.  The appellant's pes planovalgus was not noted in the October 2007 VA podiatry consultation report.  Although the appellant complained of pain during the period on appeal, the appellant's bilateral pes planovalgus was described as mild and the evidence did not reflect that she had she a weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis or pain on manipulation of the feet.  Thus, the Board finds that prior to November 24, 2009, the appellant's pes planovalgus most closely resembled a mild disability picture and was consistent with a noncompensable evaluation.

The Board finds that from November 24, 2009, the evidence supports a 10 percent rating, and no higher under Diagnostic Code 5276.  As noted above, the November 2009 VA examination report reflects that there was evidence of the weight-bearing line over the great toe bilaterally.  The appellant also reported pain in her feet while standing and walking.  The appellant reported that orthotics gave "some relief," indicating that symptoms were not relieved by a built-up shoe or arch support.  There was no evidence of inward bowing to the tendo Achilles or pain on manipulation.  However, the Board concludes that although the appellant did not meet all of the criteria for a 10 percent evaluation from November 24, 2009, the overall evidence more nearly approximates the criteria for a 10 percent rating, especially as it does not appear from the evidence of record that her symptoms were relieved by built-up shoe or arch support.  There was no evidence of severe symptoms of pes planovalgus.  There was not objective evidence of marked deformity, accentuated pain on manipulation and use, swelling on use, or characteristic callosities.  Therefore, the Board concludes that the evidence from November 24, 2009, is not sufficient to meet the criteria for a higher evaluation because the evidence does not more nearly approximate the criteria for severe flatfoot.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276; see Hart, 21 Vet. App. 505.

The Board also has considered whether the appellant is entitled to a higher rating on the basis of functional loss due to pain, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40 and 4.45.  However, as 38 C.F.R. §§ 4.40 and 4.45 relate to functional loss due to pain, they do not apply when a Diagnostic Code, such as Diagnostic Code 5276, is not predicated on loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Moreover, even if they applied, pain is a listed criterion for DC 5276 at a 10 percent evaluation, and the record does not otherwise point to the existence of functional loss due to pes planus to a degree warranting an increase at any time beyond the 10 percent level, from November 24, 2009.  The November 2009 VA examination report indicated there was no evidence of painful motion, swelling, tenderness, instability, weakness or abnormal weight bearing.  Prior to November 24, 2009, the appellant's symptoms were supported by pathology consistent with a mild pes planovalgus.  The February 2004 VA examination indicated the appellant's feet had no tenderness, weakness, edema, atrophy or disturbed circulation or limitation with standing and walking.  Accordingly, the Board finds that the above cited ratings are supported by the evidence of recordSee 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276.

The Board has considered whether other potentially applicable diagnostic codes allow for a higher rating.  In this regard, Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling.  There is no evidence the appellant had a specific foot injury or that her symptoms were more than mild, prior to November 24, 2009, or more than moderate, from November 24, 2009.  Thus, a higher evaluation is not warranted under Diagnostic Code 5284.

As noted above, the appellant has separate ratings for hallux valgus in both feet.  Thus, Diagnostic Code Diagnostic Code 5280 is not applicable. 

As the evidence does not reflect that the appellant had bilateral weak foot, claw foot, metatarsalgia, hallux rigidus, hammertoe, or malunion or nonunion of the tarsal or metatarsal bones, a higher evaluation is not warranted under Diagnostic Codes 5277, 5278, 5279, 5281, 5282, or 5283.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral pes planovalgus is inadequate.  A comparison between the level of severity and symptomatology of the appellant's bilateral pes planovalgus with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, TDIU consideration is not warranted.  The appellant has not contended and the evidence does not indicate that the appellant is unemployable as a result of her bilateral pes planovalgus.

In sum, the Board finds that the appellant is not entitled to a compensable initial evaluation for bilateral pes planovalgus, prior to November 24, 2009.  From November 24, 2009, the date of the VA examination evaluating her feet, the Board finds that the appellant is entitled to a staged, initial evaluation of 10 percent, but no higher, for bilateral pes planovalgus.  While the appellant is competent to report the symptoms she experiences, and the Board finds her credible in this regard, the reported symptoms are consistent with the assigned schedular evaluations.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to an initial evaluation in excess of 10 percent for temporomandibular joint (TMJ) dysfunction, prior to May 25, 2006, is denied.

Entitlement to an initial evaluation in excess of 30 percent for TMJ dysfunction, from May 25, 2006, is denied.

Entitlement to an initial evaluation in excess of 10 percent for headaches, secondary to TMJ dysfunction, is denied.

Entitlement to a compensable initial evaluation for bilateral pes planovalgus is denied, prior to November 24, 2009.

Entitlement to a staged, initial evaluation of 10 percent, but no higher, for bilateral pes planovalgus, from November 24, 2009, is granted.


REMAND

In regard to the appellant's claims for entitlement to service connection for left and right wrist disabilities, the Board finds that additional development is needed prior to adjudication.  

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The appellant's wrists were evaluated at a VA fee-basis examination in February 2004 and no wrist disability was found.  The VA examiner found there was no pathology to render a diagnosis.  However, since that VA fee-basis examination and during the period on appeal, the appellant has been diagnosed with wrist disabilities.  A March 2008 VA treatment record reflects that the appellant's active problems included tenosynovitis of the hand and wrist and carpel tunnel syndrome.  A December 2008 VA treatment record indicated that electrophysiologic findings were consistent with mild right carpal tunnel syndrome.  An April 2009 VA treatment record indicated the appellant had pain in both wrists with carpel tunnel syndrome.  A July 2003 private treatment record, dated during the appellant's active service, reflects that she presented with right wrist pain of a year and half duration.  She reported that she used the hand in highly repetitive use and lifting.  The impression was lunotriquetral ligament injury, chronic, with instability.  A December 2003 private treatment record reflects that the appellant reported she had similar pain in the left wrist that was worsening.  The appellant has contended that she has had pain in both wrists since service.  

As the appellant has been diagnosed with carpel tunnel syndrome and tenosynovitis in the wrists during the period on appeal, she was diagnosed with a chronic right wrist injury in service, and has reported that she has had symptoms of pain in both wrists since service, the Board finds that there is some indication that the appellant's claimed wrist disabilities may be related to service.  There is insufficient competent evidence of record for VA to make a decision.  Thus, the claim must be remanded for a new VA examination to determine the etiology of any wrist disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination to determine the nature, extent and etiology of any right and/or left wrist disability that may be present, to include carpal tunnel syndrome and tendosynovitis.

The VA examiner should provide an opinion as to whether any wrist disability present is at least as likely as not (meaning likelihood of at least 50%) related to service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

2.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a left wrist disability and entitlement to service connection for a right wrist disability.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect her claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


